DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 9/14/2021 is acknowledged.
4.	Claim filed on 2/26/2019 is acknowledged.  
5.	Claims 1-30 have been cancelled.  
6.	New claims 31-52 have been added.  
7.	Claims 31-52 are pending in this application.
8.	Claims 49-52 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 33-35 are withdrawn from consideration as being drawn to non-elected species.
9.	Claims 31, 32 and 36-48 are under examination. 

Information Disclosure Statement
10.	The eleven IDSs filed on 10/7/2019, 5/15/2020, 8/28/2020, 5/12/2021 and 9/14/2021 are acknowledged and presently considered to the extent possible in the time allotted for IDS consideration.
Applicant is advised that the MPEP states the following with respect to large Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).” (see MPEP § 2004 at item 13).
These statements are in accord with Molins PLC v. Textron, Inc. (33 USPQ 2d 1823 (1995); 48 F.3d 1172 (Fed. Cir. 1995)), which stated that “'burying' a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith” (Id. at 1831; see also Id. at ), wherein the case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  In the instant case, the eleven IDSs contain hundreds of foreign patents, Non patent literatures; US patents and US patent applications.


Priority
11.	The instant application is a 371 of PCT/IL2017/050882 filed on 8/9/2017, which claims benefit of US provisional application No. 62/381598 filed on 8/31/2016.  US provisional application No. 62/381598 provides support to instant claims 31, 32, 36-40 and 43-48.  However, US provisional application No. 62/381598 fails to provide support to instant claims 41 and 42.  Therefore, the effective filing date of instant claims 31, 32, 36-40 and 43-48 is the filing date of US provisional application No. 62/381598, which is 8/31/2016; and the effective filing date of instant claims 41 and 42 is the filing date of PCT/IL2017/050882, which is 8/9/2017.
 
Elections/Restrictions
12.	Applicant’s election without traverse of Group 1 (claims 31-48) and election without traverse of a depot formulation comprising poly(lactic-co-glycolic acid) (PLGA) as biodegradable carrier, weight ratio of GA to biodegradable carrier 1:5 to 1:25, and prepared by a water-in oil-in water (w/o/w) double emulsification process as species of depot formulation; the EDSS score as species of symptom; and poly(lactic-co-glycolic acid) (PLGA) as species of pharmaceutically acceptable biodegradable carrier in the reply filed on 9/14/2021 is acknowledged.  The requirement is made FINAL in this office action.


Objections
13.	The specification is objected to for the following minor informality: The specification recites "copolymer- 1" on page 2, lines 6, 9 and 11; and many others in instant specification.  Applicant is suggested to amend this recitation as "copolymer-1".
14.	The use of trademarks has been noted in this application, e.g. Tween on page 16, line 15 and many others of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
15.	Claims 31 and 47 are objected to for the following minor informality: Claim 31 contains the acronym “MRI”, and claim 47 contains the acronym "PBS".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., magnetic resonance imaging (MRI).  The abbreviations can be used thereafter. 
	Furthermore, Applicant is suggested to amend claim 31 as "…comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 2 to 6 weeks…".
	In addition, Applicant is suggested to amend the term "glatiramer" recited in instant claim 47 as "glatiramer acetate".
16.	Claim 40 is objected to for the following minor informality: Applicant is suggested to amend claim 40 as "…wherein the pharmaceutically acceptable biodegradable carrier is PLGA ".
17.	Claims 41 and 42 are objected to for the following minor informality: Applicant is suggested to amend claim 41 as "…between 1:1 and 1:100"; and claim 42 as "…between 1:5 and 1:25".  

19.	Claim 45 is objected to for the following minor informality: Applicant is suggested to amend claim 45 as "The method of claim 44, wherein the w/o/w double emulsification process further comprises lyophilization".  
20.	Claim 46 is objected to for the following minor informality: Applicant is suggested to amend the term "glatiramer" recited in instant claim 46 as "glatiramer acetate".
21.	Claim 48 is objected to for the following minor informality: Applicant is suggested to amend claim 48 as "The method of claim 31, wherein the method increases the patient's tolerability of GA treatment by reducing the frequency of injection from daily subcutaneous injections of a 20 mg dose of GA or three subcutaneous injections of a 40 mg dose of GA over a period of seven days with at least one day between every injection, to a therapeutically effective regimen of a single intramuscular injection of a depot formulation of a 40 mg dose of GA once every 2 to 6 weeks".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
22.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
24.	Claim 43 recites "The method of claim 31, wherein the depot formulation comprises 20% to 30% solids”.  It is unclear what the unit of % in claim 43 is, such as whether the % is based on mass, volume and so on.  Thus, the metes and bounds of instant claim 43 is vague and indefinite.  

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
25.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

26.	Claim 46 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
27.	Claim 46 depends on claim 31; and claim 46 recites "The method of claim 31, wherein the depot formulation provides prolonged release or prolonged action of glatiramer in a subject as compared to a substantially similar dose of an immediate release formulation of glatiramer”.  However, according to instant specification, the depot formulation recited in instant claim 31 is one that provides prolonged release or prolonged action of glatiramer in a subject as compared to a substantially similar dose of an immediate release formulation of glatiramer (see for example, page 3, the 1st paragraph in Section "Depot systems" in instant specification).  Therefore, the scope of the method recited in instant claim 46 is identical to that of the method recited in instant claim 31.  Claim 46 does not further limit the scope of the method in claim 31; and claim 46 is improper dependent form for failing to further limit the subject matter of claim 31.   

Claim Rejections - 35 U.S.C. § 102(a)(1)
28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

29.	 Please note: during the search for the elected species, prior art was found for the non-elected species of depot formulation.
s 31, 32, 36-40, 46 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NCT02212886 document (enclosed pages 1-10, 12/23/2015, from https://clinicaltrials.gov/ct2/history/NCT02212886?V_7=View), and as evidenced by the Expanded Disability Status Scale document (enclosed pages 1-7, accessed 9/20/2021, from https://www.mssociety.org.uk/about-ms/treatments-and-therapies/getting-treatment-for-ms...).
The instant claims 31, 32, 36-40, 46 and 48 are drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) every 2 to 6 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, the number of enhancing lesions or the number of new lesions images of brain MRI, and the Expanded Disability Status Scale (EDSS) score of the patient.
The NCT02212886 document, throughout the literature, teaches a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the st paragraph in Section "Your EDSS score"; and pages 3-4, Section "What do the points on the scale mean?").  Therefore, one of ordinary skilled in the art would immediately envision and reasonably expect the method in the NCT02212886 document reduces the EDSS score of the patient.  It meets the limitation of instant claim 36.  The NCT02212886 document further teaches the patient has been treated with daily or thrice weekly subcutaneous injections of 20 mg or 40 mg respectively of GA (Copaxone) during the previous 12 months, for example, page 4, the 1st paragraph in Section "Detailed Description".  It meets the limitation of instant claim 38.  The NCT02212886 document also teaches the depot formulation comprising GA and polylactic-co-glycolic acid (PLGA), for example, pages 7-8, the 6th paragraph in Section "Exclusion Criteria".  It reads on poly(lactic-co-glycolic acid) (PLGA) as the elected species of pharmaceutically acceptable biodegradable carrier; and meets the limitations of instant claims 39 and 40.  
Furthermore, with regards to the limitations recited in instant claims 36, 37 and 48, these are result-oriented limitations.  In the instant case, the method disclosed in the NCT02212886 document is a method comprising the same active method step and the 
In addition, with regards to the limitation recited in instant claim 46, as stated in Section 27 above, according to instant specification, the depot formulation recited in instant claim 31 is one that provides prolonged release or prolonged action of glatiramer in a subject as compared to a substantially similar dose of an immediate release formulation of glatiramer (see for example, page 3, the 1st paragraph in Section "Depot systems" in instant specification).  Therefore, the depot formulation in the NCT02212886 document would inherently provide prolonged release or prolonged action of glatiramer in a subject as compared to a substantially similar dose of an immediate release formulation of glatiramer.  It meets the limitation of instant claim 46.  Furthermore, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.  
.

Claim Rejections - 35 U.S.C. § 103
30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

31.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

32.	Please note: during the search for the elected species, prior art was found for the non-elected species of depot formulation.
Claims 31, 32, 36-40 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, .
The instant claims 31, 32, 36-40 and 46-48 are drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) every 2 to 6 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, the number of enhancing lesions or the number of new lesions images of brain MRI, and the Expanded Disability Status Scale (EDSS) score of the patient.
Kimelman et al teach a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 80 mg dose of glatiramer acetate (GA) once every 4 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, changes in MRI, and the EDSS score of the patient, for example, page 24.  It reads on the EDSS score as the elected species of symptom.  It st paragraph in Section "Your EDSS score"; and pages 3-4, Section "What do the points on the scale mean?").  Therefore, one of ordinary skilled in the art would immediately envision and reasonably expect the method in Kimelman et al reduces the EDSS score of the patient.  It meets the limitation of instant claim 36.  Kimelman et al further teach the patient has been treated with prior Copaxone® treatment for at least 12 months, for example, page 24.  It meets the limitation of instant claim 38.  Kimelman et al also teach the depot formulation comprises GA and polylactic-co-glycolic acid (PLGA); wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, for example, pages 4, 7 and 11.  It reads on poly(lactic-co-glycolic acid) (PLGA) as the elected species of pharmaceutically acceptable biodegradable carrier; and meets the limitations of instant claims 39, 40 and 47.  Furthermore, Kimelman et al teach GA depot reduces treatment burden, which increases patient adherence, for example, page 5.  
Furthermore, with regards to the limitation recited in instant claim 46, as stated in Section 27 above, according to instant specification, the depot formulation recited in instant claim 31 is one that provides prolonged release or prolonged action of glatiramer in a subject as compared to a substantially similar dose of an immediate release formulation of glatiramer (see for example, page 3, the 1st paragraph in Section "Depot systems" in instant specification).  Therefore, the depot formulation in Kimelman et al 
The difference between the reference and instant claims 31, 32, 36-40 and 46-48 is that the reference does not explicilty teach the dose of GA recited in instant claim 31; and the limitations of instant claims 37 and 48.
However, one of ordinary skilled in the art would have been motivated to optimize the dosage of GA for a better balance between safety and efficacy when treating subject with RRMS.  Thall et al explicitly teach that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy (see page 251, Summary).  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the method reduces the EDSS score of the patient, and wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation.
Furthermore, with regards to the limitations recited in instant claims 36, 37 and 48, these are result-oriented limitations.  In the instant case, the method developed from 
One of ordinary skilled in the art would have been motivated to combine the teachings of Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the method reduces the EDSS score of the patient, and wherein about 80% of GA is released from the depot 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the method reduces the EDSS score of the patient, and wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation.

33.	Claims 31, 32 and 36-48 are rejected under 35 U.S.C. 103 as being unpatentable Marom et al (US 2012/0015891 A1, filed with IDS) in view of Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264).
The instant claims 31, 32 and 36-48 are drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) every 2 to 6 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, the number of enhancing lesions or the number of new lesions images of brain MRI, and the Expanded Disability Status Scale (EDSS) score of the patient.
Marom et al, throughout the patent, teach a long acting pharmaceutical composition comprising a depot formulation comprising glatiramer acetate (GA); and a method of treating multiple sclerosis (MS) in a patient diagnosed with MS with such depot formulation, for example, Abstract; and page 2, paragraph [0016].  It meets the limitation of "depot formulation" recited in instant claim 31.  Marom et al further teach the depot formulation can be administered via intramuscular injection, for example, Abstract; and page 1, paragraph [0010].  It meets the limitation of "intramuscular injection" recited in instant claim 31.  Marom et al also teach the depot formulation is suitable for dosing from once every 2 weeks to once monthly, for example, page 3, co-glycolic acid) (PLGA) as biodegradable carrier, weight ratio of GA to biodegradable carrier 1:5 to 1:25, and prepared by a water-in oil-in water (w/o/w) double emulsification process as the elected species of depot formulation; and poly(lactic-co-glycolic acid) (PLGA) as the elected species of pharmaceutically acceptable biodegradable carrier.  It meets the limitations of instant claims 39-42, 44 and 45.  Furthermore, Marom et al teach the depot formulation comprises up to 40% solids; and the higher concentrations of solids require larger size of needle (around 18-21 gauge) for injection, which is less comfortable than smaller needle, for example, page 2, paragraphs [0011] and [0012].  And Marom et al teach depot formulation wherein about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, for example, Figure 1; and page 3, paragraph [0033].  It meets the limitations of instant claim 47.  Marom et al teach that the depot formulation improves patient comfort and results in improved patient compliance; and patients prefer less frequently administered dosage forms, for example, pages 1-2, paragraph [0010]; page 2, paragraph [0012]; and page 
Furthermore, with regards to the limitation recited in instant claim 46, as stated in Section 27 above, according to instant specification, the depot formulation recited in instant claim 31 is one that provides prolonged release or prolonged action of glatiramer in a subject as compared to a substantially similar dose of an immediate release formulation of glatiramer (see for example, page 3, the 1st paragraph in Section "Depot systems" in instant specification).  Therefore, the depot formulation in Marom et al inherently provide prolonged release or prolonged action of glatiramer in a subject as compared to a substantially similar dose of an immediate release formulation of glatiramer.  It meets the limitation of instant claim 46.  And, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.  

However, Kimelman et al teach a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 80 mg dose of glatiramer acetate (GA) once every 4 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, changes in MRI, and the EDSS score of the patient, for example, page 24.  It reads on the EDSS score as the elected species of symptom.  Kimelman et al further teach the patient has been treated with prior Copaxone® treatment for at least 12 months, for example, page 24.  Kimelman et al also teach the depot formulation comprises GA and polylactic-co-glycolic acid (PLGA); about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, for example, pages 4, 7 and 11.  It reads on poly(lactic-co-glycolic acid) (PLGA) as the elected species of pharmaceutically acceptable biodegradable carrier.  
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage of GA for a better balance between safety and efficacy when treating subject with RRMS; and the amount of solid in the depot formulation for smaller In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Marom et al, Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the depot formulation comprises 20% to 30% solid and is in the form of microparticles prepared by a water-in oil-in water (w/o/w) double emulsification process, wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, and wherein the patient has received GA therapy prior to initiation of the regimen.
Furthermore, with regards to the limitations recited in instant claims 36, 37 and 48, these are result-oriented limitations.  In the instant case, the method developed from 
One of ordinary skilled in the art would have been motivated to combine the teachings of Marom et al, Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the depot ® treatment for at least 12 months.  Kimelman et al also teach the depot formulation comprising GA and PLGA; about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage of GA for a better balance between safety and efficacy when treating subject with RRMS; and the amount of solid in the depot formulation for smaller size of needle for injection.  As stated above, Marom et al teach the higher concentrations of solids require larger size of needle (around 18-21 gauge) for injection, which is less comfortable than smaller needle.  Marom et al further 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Marom et al, Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the depot formulation comprises 20% to 30% solid and is in the form of microparticles prepared by a water-in oil-in water (w/o/w) double emulsification process, wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot 

Obviousness Double Patenting 
34.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


35.	Claims 31, 32 and 36-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US patent 8377885 B2 in view of Marom et al (US2012/0015891 A1, filed with IDS), Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 31, 32 and 36-48, one would necessarily achieve the claimed invention of claims 1-26 of US patent 8377885 B2 in view of Marom et al, Kimelman et al and Thall et al, and vice versa. 
36.	Instant claims 31, 32 and 36-48 are drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single 
37.	Claims 1-26 of US patent 8377885 B2 are drawn to a long acting parenteral pharmaceutical composition comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer, the composition being in a sustained release depot form which releases a therapeutically effective amount of the pharmaceutically acceptable salt of glatiramer over a period of about one week to about 6 months; and a method of treating multiple sclerosis comprising the step of parenterally administering to a subject in need thereof a long acting pharmaceutical composition comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer, the composition being in a sustained release depot form which releases a therapeutically effective amount of the pharmaceutically acceptable salt of glatiramer over a period of about one week to about 6 months.
38.	The difference between the long acting parenteral pharmaceutical composition and the method recited in claims 1-26 of US patent 8377885 B2 and the method recited in instant claims 31, 32 and 36-48 is claims 1-26 of US patent 8377885 B2 do not explicitly teach the patient population, the dose and the administration scheme recited in instant claim 31; and the limitations of instant claims 36-38, 41-43, 45, 47 and 48.

	Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims 31, 32 and 36-48, one would necessarily achieve the claimed invention of claims 1-26 of US patent 8377885 B2 in view of Marom et al, Kimelman et al and Thall et al, and vice versa. 

39.	For the same/similar reasoning/rational as the rejection set forth in Sections 35-38 above, instant claims 31, 32 and 36-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US patent 8796226 B2; and claims 1-20 of US patent 11167003 B2 (granted patent of US Application No. 16/497120); and in view of the combined teachings of Marom et al (US2012/0015891 A1, filed with IDS), Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264) with routine optimization as set forth in Section 33 above.

40.	For the same/similar reasoning/rational as the rejection set forth in Sections 35-38 above, instant claims 31, 32 and 36-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-13, 15, 20, 21, 24-26, 29 and 30 of co-pending Application No. 16/328572; claims 33-
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LI N KOMATSU/Primary Examiner, Art Unit 1658